Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/22 is being considered by the examiner.
Response to Amendments
Applicant's submission dated 8/4/22 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scattering unit of the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that the originally filed disclosure referred to the scattering unit as the scattering optical system () and depicted only in FIG. 1 as a mere box. With that consideration, no drawing objection was given in the previous office action. However, applicant's remarks and amendments clarified that the claimed scattering unit is a mere surface (510b) of the supporting member (510). However, this clarification is arisen from the remarks of 8/4/22 and otherwise the claimed scattering member is not clearly depicted in the drawings or referred to by a reference numeral in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIO (US 2017/0038514) in view of OGURI (US 2019/0353895).
Regarding claim 1, NISHIO discloses a medical system (FIG.s 1-13) comprising: an imaging device (part of endoscope FIG. 8) that images an observation target; and a light source device (120 FIG. 8) that generates light for irradiating the observation target, wherein the light source device has: a multiplexer (38 FIG. 4) that multiplexes lights; an optical member (40 FIG. 9) through which the light multiplexed by the multiplexer is transmitted; a scattering unit (66 FIG. 9) that scatters leaked light leaking from a surface of the optical member orthogonal to an output surface of the optical member, the scattering unit being spaced apart from the optical member (as shown in FIG. 9); and a light sensor (60 FIG. 9) that includes a light receiving surface that detects the light scattered by the scattering unit, wherein the light receiving surface faces the surface of the optical member and the optical member is (at least partly, as shown in FIG. 9) between the light sensor and the scattering unit.  
NISHIO does not explicitly show the multiplexing being of different colors. 
OGURI teaches a multiplexer (16 FIG. 1) that multiplexes lights of different colors; and a light receiving element (7 FIG. 1) that detects the light.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate different colors, such as taught by OGURI, with the light source device of NISHIO in order to achieve a desired spectral distribution for the illumination in accordance to a preferred application of the assembly. 
All the limitations of claims 2 and 16 are included in the scope of claim 1 above, and therefore, these claims are rejected under the same assessment as claim 1. 
Regarding claim 4, NISHIO further discloses the optical member has a ridge line (evident of shape shown in FIG. 5) extending in a light traveling direction on an outer surface thereof.
Regarding claim 5, NISHIO further discloses the leaked light is leaked light from the ridge line (operationally evident).
Regarding claim 6, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable shape for the optical member, such as one with a polygonal cross-sectional shape orthogonal to a light traveling direction, optimal for a preferred application of the assembly.
Regarding claim 7, NIHIO further discloses the scattering unit is arranged so as to surround (see 70 FIG. 12) a side surface of the optical member extending along a light traveling direction.
Regarding claim 8, although NISHIO does not explicitly show the scattering unit includes a groove-shaped recess formed so as to surround the side surface of the optical member, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate any structural modification, such as a groove, in order to optimally surround the scattering unit around the sidewall in accordance to a preferred operational integrity of the assembly.
Regarding claim 10, OGURI further teaches a red light source (13A FIG. 1) that generates red light; a green light source (13B FIG. 1) that generates green light; and a blue light source (13C FIG. 1) that generates blue light, wherein white light is obtained by multiplexing the red light, the green light, and the blue light by the multiplexer.
The motivation to combine is same as in claim 1 above. 
Regarding claim 11, OGURI further teaches a light source control unit (8 FIG. 1) that controls the red light source, the green light source, or the blue light source on a basis of an optical signal detected by the light sensor.
The motivation to combine is same as in claim 1 above. 
Regarding claim 12, NISHIO does not explicitly show the scattering unit is a housing that stores the red light source, the green light source, and the blue light source.
OGURI further teaches a scattering unit (any visible surface is capable of at least partially scattering light) is a housing (11 FIG. 1) that stores the red light source, the green light source, and the blue light source (operationally evident that some leaked light will be scattered and inadvertently or advertently be detected by 7 FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a housing capable of scattering, such as taught by OGUI, with the light source device of NISHIO in order to achieve an improved structural integrity while maintaining the desired operational functionality. 
Regarding claims 13-15, NIHSHIO further teaches light extraction features (see 54 FIG. 9), therefore, although NISHIO does not explicitly discuss the surface treatment and the roughness of the surface, absent persuasive evidence that the claimed product-by-processes yields a distinct structure significant to the intended inventive subject matter, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to apply any desired treatment, such that an inner surface of the housing is subjected to a blasting treatment or white Alumite treatment or barium sulfate coat treatment, or not subjected to any surface treatment, such that the surface is rough or has a desired characteristics in accordance to a preferred optical and structural properties.
Regarding claims 17 and 20, NISHIO further discloses the scattering unit is a support that supports (evident in FIG. 9) the optical member and the light sensor.
Regarding claims 18 and 21, NISHIO further discloses the output surface of the optical member is outside the support (evident of FIG.s 8 and 9).
Regarding claims 19 and 22, absent persuasive evidence that the claimed location is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal location for the light sensor between the input and output surfaces of the optical member, such that the light sensor is closer to the output surface of the optical member than to an input surface of the optical member that receives light from the multiplexer, in accordance to a preferred structural modularity optimal for the application of the apparatus. 


2. (Currently Amended) A light source device comprising: a multiplexer that multiplexes lights of different colors;   an optical member through which the light multiplexed by the multiplexer is transmitted; a scattering unit that scatters leaked light leaking from a surface of the optical member orthogonal to an output surface of the optical member, the scattering unit being spaced apart from the optical member; and a light sensor that includes a light receiving surface that detects the light scattered by the scattering unit, wherein the light receiving surface faces the surface of the optical member and the optical member is between the light sensor and the scattering unit.
16. (Currently Amended) A light detection method of a light source device, the method comprising: multiplexing lights of different colors; transmitting the light multiplexed by the multiplexer through an optical member; scattering leaked light leaking from a surface of the optical member orthogonal to an output surface of the optical member by a scattering unit that is spaced apart from the optical member; and detecting the light scattered by the scattering unit using a light receiving surface that faces the surface of the optical member and detects the light scattered by the   scattering unit, wherein the optical member is between the light receiving surface and the scattering unit.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or they are not persuasive.
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new interpretation of the prior art is presented in the current rejection, to which applicant’s arguments do not apply.
The applicant argues that there is no space between the scattering unit and the optical member, which is addressed above. 
Applicant's arguments do not do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875